Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 1of15 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURL....
FOR THE NORTHERN DISTRICT OF WEST VIESINIA|LED

AUG 24 2020

ibe enaen A. Davis “U.S. DISTRICT COURT-WYND
. CLARKSBURG, wy 265301

 

Your fill name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

Vv. LT. KEdLL Kv Civil Action No.: 3: Add /5SS
(To be assigned by the Clerk of Court)

 

 

- Lroh
Neucse Sev ko Fo mble
PA. AooveER Sems

 

Cfo NM. Liston
c/je CC. OWENS

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Il. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Ke wan A-tdavis Inmate No.: iGSSeo027

Address: Fe decal Corcectronal Fase tudor
Schuy lkAl  #. Boy 7549 Moelle CA 11954 -O7S4

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 2 of 15 PagelD #: 2

B.1

B.2

 

 

 

 

 

Attachment A
Name of Defendant: /.7. 4/3 MV Z A 2/2
Position: £4 7
Place of Employment: LU 4 P jtazileton
Address: Fo. Doov2 ws P Havzieton
Bruce ton PU UD West Mic gi Ae Aes 3S

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? ot es O No

If your answer is “YES,” briefly explain: Recause he
cle fern dan z (aia pe king Wher thes
£2 deat Occured

 

 

Name of Defendant: A/urse. Senkeo

Position: A/urse.

Place of Employment:  .>.5. ptazw le toes

Address: _ 2b. ReX peso USP Ha vieton
Reuceton mis Ujes* Mil G teas BeS AS

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: iSecause +he
fe Le lon demt Aja SS i Qe k bn g VALE this
a di deut occured.

 

 

 

Name of Defendant: P.4. ji cover

Position: PA.

Place of Employment: Us - Haw ietawn

Address: Po. Bex gvwoo VSP Hacieton
Brve 2 tor/ v4. pes h/est Wi FG ni’ 2S AS

Was this Defendant acting under the authority or color of federal state

law at the time these claims occurred? Yes 1 No

 

 

 

United States District Court & Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 3 0f 15 PagelD #: 3

B.3

B.4

Attachment A

If your answer is “YES,” briefly explain: Because PAZ

 

te Ke Larst led 285 Hig AG tha €é tans
wa Ldbg8 at. Oc Cig Cr.

 

 

Name of Defendant: ¢ /o  /Y 4. Shey

Position: Correctiong| Off cey

Place of Employment: 2-6. P ftavie yam

Address!) Feo. Box ? woe VSP faze tow
iA ruce +tean tyitls West Mig. ign 1 RSS AS

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? W/Yes O No

If your answer is “YES,” briefly explain: Because the.

 

 

ate kendant bdo Loe cha % Wher the S
ta ciflenrt  Oece ured. :

 

Name of Defendant: < /© Cc. Owens

Position: Coeréectione( OL) (cer

Place of Employment: Ff /tazvieteur

Address) PLO. Bex Zeoco YUSP s/fazieton
Beucéeton Ansls if est Vie Gert _ Ros as

 

 

 

 

 

Was this Defendant acting under the authorty or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: R -eca use +he.
detendanrt mwas wo ~hiag wrorr thi S
‘A 2 heat Occ wed. !

 

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 4o0f 15 PagelD #: 4

Attachment A

B.5 Name of Defendant:
Position:
Place of Employment:
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 0 Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

I. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Federal Correction: | ZLrsttation Jehuyl ki (|

 

A. Is this where the events concerning your complaint took place?
O Yes @No

If you answered “NO,” where did the events occur?

USP Hazleton Po. Rox 2ooo  Brucetor Ys Wr Sas
B. Is there a prisoner grievance procegure in the institution

where the events occurred? es O No
C. Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?

Yes Ol No

D. _ If your answer is “NO,” explain why not:

 

 

 

 

E. If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 5of15 PagelD#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1 Sent ¢0 Warde

LEVEL2_ Sent +o Keg una

LEVEL3_ Feted Foes fein

 

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes =” No

If your answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

 

 

1. Parties to this previous lawsuit:
Plaintiff(s):
Defendant(s):

2. Court:

 

(If federal court, name the district; if state court, name the county)

3. Case Number:

 

4. Basic Claim Made/Issues Raised:

 

 

 

 

5. Name of Judge(s) to whom case was assigned:

 

6. Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

7. Approximate date of filing lawsuit:

 

 

United States District Court il Northern District af West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 6 of 15 PagelD #: 6

Attachment A

8. Approximate date of disposition. Attach Copies:

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes &Y No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

Zo necd coeeec Keb fire 2er tation

 

 

 

E. Did you exhaust available administrative remedies?
Yes O No

F, If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

Z filed o bp B, Gand a tert
Lobel a7 ‘

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 7 of 15 PagelD #: 7

 

 

 

 

 

Attachment A
Plaintiff(s):
Defendant(s):
2. Name and location of court and case number:
3. Grounds for dismissal: frivolous © malicious

O failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1: Ow october &  DetB area (Se AUM, Wale in
LAY Cel hed been  €% pevtiarwunGg x oven adhig
Pura rs ww Ab lo tags lA Wi ae € lected iA _ eat ALIS bee
SO tehe femeovecl Freon the cCellit must pe xKtrme yal.
Circumstance ,net _tliwtd +o a rm dite Kine dGeUCY
fe £6 Clarn. Df¢.ce m,

A
5
c

Supporting Facts:

 

 

United States District Court 13 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 8 of 15 PagelD #: 8
Attachment A

Skead OF being scovted to edith senies £ was placee|

La S4ck teen etll ge £Le. srvetther 12 ths Le OE Beng FES

HE Le 39 pa A dor tye JOU/S then Nurse Seato anrved £

Cx Mia) my poiag. Abvse Senko yeok say viteilse aecf sexh pi tboat
CLAIM 2:

 

 

 

 

 

Supporting Facts:

 

 

 

 

 

CLAIM 3:

 

 

 

 

 

Supporting Facts:

 

 

 

 

 

CLAIM 4:

 

 

 

 

 

Supporting Facts:

 

 

 

United States District Court 14 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 9 of 15 PagelD #: 9

: ADDEN DUM =
Davis, Keenay, IN

 

Canhnusken Po SiH B

 

DbeSend Ant le!

 

_Horsct
Cerract anal Osficer

LSP Hazelton P.O. Rox 2800
Bruceton Milla, WV 20255

 

 

Defend ant LS

 

Copley, “DOS
Gam plex \Wacden

_USP Hazelton ©0. Box 200d
Breuceton Mills WY 24595

 

 

Cont nuaton Poel Tm OQ

 

where T teld her My CALN WAS AE. The DALN. WAS A
leve| 40 (0 being he most \wrense). I | py ON the
stretcher circa ‘hwo more hours or so, owen no iN
PAIN when st &)20Am [ciecD Nurse San ko relise-
Ned with PIA Woever.. They S) Mply checked My
tempecahy re And blood pressure, then left with-
out checking MN Abdo man, At Cire Bi 30 AM

fofel
Case 3:20-cv-00155-GMG-RWT Document 1 Filed 08/24/20 Page 10 of 15 PagelD #: 10

| ADDEN DUM IL
Davis, Keenan A * 1UE5y- 027

No Chance tor the \bealkac, gers sistant PAIN, “unable to
Move / walk WAS orderec\ by Lt Abdul Aziz CpeSendant
2) to return to My. Une (b- 2). T had been vomiting,
TL ws weak) And exceuciating OAN. TE told Lt Noch
Aziz CH\ Net et US OFM AWA AM \wts Ssevecn other

officers standing round OPficer Hunrk (Def No. tc)
Eencovraarsd ANA helped OMicer M. Lisvan (Deb No
4) and Ooo. Owens ( Def No. 5) coll me ot’ of the
stretcher ante the floor whece T curled LP into
Veta | position | LN Unbareable CAIN. OCG cac's Liston,
Worst ancl Owens( Del's) were ‘Vanghing At Me, tel\-
ING Met stop aking, Awd to qet U OP. When 2 did
nat (could Nob Lb. Neclul Aziz eld OMicer Liston
ANd Owens by take me back +o wy U bart Me Waa}
+} ME Officer Aon: (Def | laughed ANd caida” Snatch
hie Ase up! " OP reer M. Lishols (Def uy And Officer
C.. Owens (Dek 5) arabbed My voper AcmsS ANG Spe
pees ANd carelessly / weecklesoly pulled Me ort
Me ¢ S\ oor, One t¥icer get Under One AcM ait while
the other officer ast onde ler the other arm pit TK
\ Ke PASSING out Seok the PAIN OM cer st (Def b)
te| id ‘the Wie ofbicers : dena, hie ASS back to the Onc! .
he the wo officers walked Ne Hmes My Feet /ahoes

Were ” CAQGING ANG Ist 4) mes could barely Use.

 

 

 

 

 

 

 

 

 

 

 

of, c M. Liston  * OFirer C.OweNs
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 11o0f15 PagelD #: 11

ADDENDUM Fa
Davis, Keenan A” 155l0-O17

 

My 45 otoes bo i; Ph. My feat. “She OCALN WAS INyeNce.
ne dePracabed j LN My boxers ALLA wlas| la both of--
(cers /Del’ Ss) Fanted me by te|\ LNG me ik would be
A \st easier if. would quit TAKING, Upan enter-
ing the SAI Inport oy: Unie D-2 OP scer6 M Lisston

OM

AN C Owens Anded Me ower +o Anothe ‘i ICer,

That offices stated +o me* you look focked up! I" He
hesitated mete My CoO M When that ont cer left My
a \L, TL owas emlbarrcased loy the a Creation SO if
took A\\ My ENecgy to cloanias Clathes.

Oy Hrs, CAME clay, cick V2 NOON, \) ict Manager
Janes came onto Lhe D2 darm Nomecous i amactes,
tei UM Zones oy My siwation He entecac\ My
cell And obsened the Shape WAS LN ANd cad ced
medical About MY WOCSENING [ deteriorating eshte.
Te took medical | sta® circa % hours to SeNd For
An inmate bs ao te medical to ast a wiheelechair
to Pick te me vp and be wheeled tbo Meclical. Tamate

Babby Ba \\ got the wheelechair And oicked ME UP
_Ancl. pushed Mae tg medical. Once AGA in WAS
SeeN ly Nurse SAN | Ko ANG PA Hoover “Once AGA N
My dempecabyes ANG blood pressure WAS takeb. Wown-
ever, this Fi ee they took My Line Sample WAS cal
ectod, One ofthem said Shere was blood IN wy Urine.

LC had Also expressed My" tool" was black. 1 WAS No

 

 

 

 
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 12 of 15 PagelD #: 12

 

_ ADDENDUM Te

 

 

—_ Davis, Keonan Ne AS lo- O27

 

seen boy A doctor Nor the clinical director, but WAS

 

 

Frans sorted is the “outside” emergency coom Ab Mons
“Go Hose ital.

a ean Arrival ( at the EMECRENCY TrAOM, the pst =
SNdING doctor had teats cerformed. A shark 4) Me
later oc WAS Advised aw required Si CAery And blood
aN USsi ON [+ransFusion ~L whe SOaQn LbSreather taken

 

 

 

 

to +he operating COOM wihere SUCGECY WAS per

 

foamed to TeeN 7 ulcer cupt rnires t SUCGELY,
Q
the SUPrQeon " AdNi sad me. that the cuptures CAME

Crom physical vorce teAUMA. TL. KNow r had done
Nothi N& +o CAUSS Wes aa, “\hese cvuotpres Were
CAUSec “by OPicers Non, C.OweNns, And M. Liston
(HeESD roi ING me of Phe stretcher onto the Soor
Asick Otrcerds > C Owens Awd M. Liston (Deke) CXAC@r-
bated the damage lay doagging me +o my Une
disorte MWY crying CN PALN LS Modul Aziz. ordered

the Action cise @ My CAIN And condition

1 remained hosprtal hex ‘fcom October lo, PAS vv |

— Actoher co, PAD, AN DALN ANG Now have A large
unattracd ye scar fram -the Surgery N

: Veen returning, to ECISON, My “banidace WAS

ordered ty be changed. "Nurse Sasako and PA | Woo ~
vec cel sed Me _on S October Cloth and ah, 218)
Wacden Conk! lay (Def) WAS Noti Pied bit did nothing about

ib
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 13 0f 15 PagelD #: 13

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.
AS te OJetendents Barlko and LEBOVER, they neglected me fAroper
Brcl SAY Cre; wtediCal care wack leek eo Pein aac Suftenugy
pecmanaut bedy Sear Fem  SargerY ancl a bloel trans fysien , Cruel
aad Unusual DurishMet For faa Ungteo Cheer floy bandages £1 dttre-
defendants they all used pouatul v4 nnessevy force jp order ngand

Obey 112G order to call me OF the Siretcacy te Llewe > and deagG ing
Ge AL ff BAG Ee fo Unt LY aacl Mok.Gl 9 Ye. difacate CAMS AF Polat Suite,

VI. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make

no legal arguments. Cite no cases or statutes.
Jf See k Bae, 260 Frere ecb ditenrd act tor cruel and
lan uswzal Pian shmenrt os ane oon frerd @00ln  £e6n beaut
45 Lain SAG PAaert pee A Buffering vod § S6e,ce8n
feo egel, (Wend art for mental 2 ger sh .

United States District Court i3 Northern District of West Virginia-2013
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 140f 15 PagelD #: 14

ATDDENDUM V
Davie, Keenan A* [lbSSo-O27

 

Condi nuAbions Sram Pal aN

 

Arey Wee. LNNCCSSsary Use F force, wiaich lead As
cuotbuced vleeres which \ead te Surgery ANC blood
' Q
tepnetosian., al} at wileh Were UN INE Ca SSA, cevel
hardy vmosval Creating PA! inh Anh oyeciny ) inanrpal
“Ss
Anayich Prgurck permanesrt bol SCALE

 

 

Gent muah ON Freuns Pof'S q\ VI

 

50, OOO Vram CAG) def en dant or Menta| Ana wdi sh
45, Od0 feom Defendants Modul Aziz, Sot ;
Hunt ANel M. Liston Sor CAUS SING +re cuphire,
"400, OOD from Defend art Coakley Sang Nea lect Ne his duty.

 

Contin i NG Cony, Po A q\ Defendants

 

Name of Deftndant b- C/O Huart
Name of Defendant 1: Warel Jen Joe Coakley

 

 

 

 

 

 
Case 3:20-cv-00155-GMG-RWT Document1 Filed 08/24/20 Page 15o0f15 PagelD #: 15

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at AZZ Sichuy) All on O-S3 - Qe
(Location) (Date)

 

Jaen a . Jenin

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
